The opinion of the court was filed October 29th 1883.
Per Curiam.
The refusal of a motion to strike out evidence received without objection, is not the snbjeet of a bill of exceptions: Ashton v. Sproule, 11 Casey 492; Oswald v. Kennedy, 12 Wright 9; Yeager v. Weaver, 14 P. F. Smith 425. Moreover the parol evidence referred to in the first specification of error, was followed by the certificate of discharge being given in evidence.
The plaintiff has no just cause of complaint-with the charge of the court as to the evidence of the kind of admission necessary to take the case out of the operation of the statute of limitations. The acknowledgment must be clear, distinct and unequivocal: Palmer v. Gillespie, 14 Norris 340. It must be such that a promise is clearly implied: Id. We see no error to correct.
Judgment affirmed..